Citation Nr: 9912794	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depression and post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
depression and PTSD.

Initially, the veteran filed a claim for entitlement to 
service connection for depression.  In connection with her 
substantive appeal on that issue, she claimed that she was 
sexually harassed by a non-commissioned office and later 
raped by another soldier.  The RO subsequently denied 
entitlement to service connection for PTSD based on these 
alleged incidents.  For purposes of this decision, and after 
discussion at a personal hearing before the undersigned, the 
claim has been characterized as described on the title page.

The instant claim was denied by a Board decision of July 
1998.  It was subsequently determined that the appellant had 
requested, prior to the dispatch of that decision, a personal 
hearing at the Board.  Such information was in the possession 
of the VA, but not of record in the information that was at 
the Board.  It was determined that a hearing would be 
scheduled, and if the appellant appeared, the July 1998 Board 
decision would be vacated.

A hearing was held before a Member of the Board sitting in 
Washington, D.C., in January 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  By Board decision of March 
1999, the July 1998 decision of the Board was vacated.  This 
matter is now before a different Member of the Board, the one 
who conducted the aforementioned hearing, for de novo review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired psychiatric 
disorder.

3.  An acquired psychiatric disorder was not established 
until many years after service, and has not been shown to be 
related to service or to any occurrence or event therein.

4.  PTSD is not currently shown by the evidence of record.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as major depression 
and PTSD, was not incurred in or aggravated by active duty 
service, nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the veteran submitted additional 
written statements directly to the Board after the issue had 
been certified on appeal.  The Board has reviewed the 
additional statements and finds that they are duplicative of 
the written contentions submitted by the veteran in April 
1997 and were considered by the RO at the time of the initial 
submission.  Accordingly, the Board concludes that there is 
no prejudice in proceeding with consideration of this case.  

Next, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, she has presented a claim that 
is plausible.  The appellant's evidentiary assertions are 
deemed credible for the purpose of this determination.  
Further, she has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service may be 
presumed to have had their onset in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).  That is to say, 
service connection for a psychosis may be established based 
on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  

Service connection for PTSD requires (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. 
App. 128, 130 (1997).  With respect to the first element, the 
United States Court of Veterans Appeals (Court) has held that 
"a clear (that is, unequivocal) PTSD diagnosis by a mental-
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  However, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of an acquired 
psychiatric disorder.  A single notation dated in October 
1967 indicates that the veteran's undefined personal problems 
were probably overlaying her complaints of persistent 
abdominal pain but there was no diagnosis of a psychiatric 
disorder made.  The July 1968 separation examination report 
demonstrates a normal psychiatric evaluation.  In addition, 
there is no indication of any inservice history of 
psychiatric symptomatology.  Moreover, the Board notes that 
the service records do not support a finding that the veteran 
was engaged in combat, nor has she so claimed.  Her Form DD 
214 reflects that she was primarily an aviation supply clerk.  

Post service medical records are negative for a psychiatric 
disorder until 1987.  Specifically, the veteran was treated 
by Jeffrey D. Voreis, M.D., beginning in 1987 for, among 
other things, severe depression with psychotic behavior 
related to her son's death.  Dr. Voreis reported that he 
treated her fairly frequently until November 1995 but 
indicated by letter that he had not seen her since.  In 
February 1988, she sought treatment because of alleged 
sexual, physical, and emotional abuse by her stepfather and 
the six husbands from whom she was divorced.  Her problems 
were noted as a history of sexual and physical abuse, 
psychiatric treatment, suicide attempts, recurrent suicide 
ideation, dependent relationship, poor self-esteem, and 
remarkably poor insight and judgment in her marital partners.  
The diagnosis was major depression, and rule/out histrionic 
personality disorder, dependent personality disorder, and 
borderline personality disorder.  Apparently, she was 
hospitalized in March 1988 with a diagnosis of atypical 
depression, atypical psychosis, and suicidal behavior.  A 
January 1989 treatment note indicates that she was started on 
Prozac, characterized by her as a miracle cure, and she was 
engaged to the married.  The treating physician noted that 
the findings were consistent with the depression in remission 
with mixed personality features.  

In January 1996, the veteran filed a claim for depression, 
stress, and manic depression.  In a February 1996 VA mental 
health examination report, she reported a history of major 
depression and was taking Prozac.  She indicated that she had 
been hospitalized in 1988 for depression, in 1993 and 1994 
after her son was murdered.  She related that she had some 
nervous problems in service and was treated with medication.  
She complained that she had difficulty with her 
concentration, was depressed, had no interest in doing 
anything, constantly thought about her murdered son, and 
slept poorly because of memories of her son prior to his 
death in 1993.  Her appetite was fair, energy poor, and she 
lacked motivation.  She had almost no sex drive and basically 
dwelt on her son's death and sat around the house.  

Mental status examination revealed that the veteran was very 
emotional and at one point hysterical while describing her 
son's death.  Her speech was fluent and goal directed, 
thought process was without looseness of association or 
flight of ideas, thought content was without auditory or 
visual hallucinations, and there was no paranoia or delusions 
noted.  She denied suicidal or homicidal ideations, her mood 
was depressed, and affect labile and sad.  Her insight and 
judgment were impaired, but she was alert and oriented.  
Cognition, memory, and language were intact, and 
concentration was fair.  The clinical diagnosis was major 
depression, continuous, and rule/out personality disorder, 
not otherwise specified.  Psychological testing was 
recommended to assess her mood and personality disorder, and 
individual counseling was recommended to resolve grief 
issues.

At a hearing before the undersigned Member of the Board in 
January 1999, the veteran testified that she was forced into 
a sexual relationship while in basic training by a non-
commissioned officer, harassed by superiors, and raped by a 
helicopter mechanic.  She related that she was pregnant two 
to three weeks after the rape incident but had a miscarriage.  
Parenthetically, the Board notes that the service medical 
records are not clear that the veteran was, in fact, pregnant 
at that time.  Pregnancy testing appeared to be negative, 
although a heavy menstrual flow associated with abdominal 
cramping was reported.  She later noted that her pregnancy 
was confirmed by a private doctor off base.  She further 
stressed that she told no one of the alleged rape incident as 
she was newly married and did not tell her husband for fear 
that he would kill the other soldier.  

The veteran reported attempting suicide approximately fifteen 
months after service separation, and again after she was 
divorced and lost custody of her daughter in approximately 
1969 or 1970, both times she was hospitalized in a county 
hospital in Kentucky.  Parenthetically, the Board notes that 
records obtained from the hospital dated in 1968 and 1969 
(although records through the end of 1970 were requested but 
apparently there was no treatment in 1970) show that she 
delivered a baby, was treated for abdominal pain, and 
underwent the excision of a Bartholin's abscess.  However, 
there was no evidence of psychiatric treatment.  She related 
that she had received psychiatric treatment since at least 
1970.  Current medication included Prozac, and a sleeping 
pill.  She related that she told no one of the in-service 
incidents until 1996 or 1997.  

Upon further questioning, the veteran revealed that she first 
developed symptoms of a psychiatric disorder in Memphis 
(during service) as she was vomiting and crying a lot.  She 
was seen at the dispensary but not by a psychologist or 
psychiatrist.  She thought she was given Valium, but was not 
sure.  She later received a letter (presumably from the 
government) to women veterans regarding sexual harassment in 
the service and came forward several months later with her 
story.  She reflected that she received regular treatment and 
was on medication, which was helping.  She observed that her 
son was murdered in 1995 and that the doctors had been 
watching her pretty close since then, but none of those 
doctors knew anything about the in-service incidents.  

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the 
veteran's acquired psychiatric disability was not present 
during service.  Importantly, the first treatment for a 
psychiatric disability associated with the claims file shows 
treatment in 1987, nearly twenty years after service 
separation.  Significantly, none of the medical examiners 
attributed a psychiatric disorder to her active service.  
Moreover, at the time of her initial treatment in 1987, the 
treating physician noted that he was treating her for severe 
depression with psychotic behavior which was related to her 
son's death.  Parenthetically, it is not clear to the Board 
when her son died as she has variously reported it occurring 
in 1987, 1993, and 1995.  

Nonetheless, despite the veteran's contention that she has 
had a psychiatric disability since service, the evidence does 
not support a finding of an acquired psychiatric disability 
in service, nor does the evidence show that her present 
disability was the result of disease or injury incurred in 
service.  Because the evidence fails to show an acquired 
psychiatric disability in service, or within the one-year 
presumptive period, her subsequent manifestation of an 
acquired psychiatric disability cannot be said to be service 
connected.  Thus, the multi-year gap between separation from 
service and treatment in this case fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  That is, this 
disorder has not been shown to have been chronically present 
since service separation.  Moreover, to the extent the 
veteran claims entitlement to service connection for PTSD, 
the Board notes that there is no current diagnosis of PTSD 
and that claim must failed. 

The Board has also considered the veteran's statements that 
she has had an acquired psychiatric disability since 
separation from service in 1968.  Although her statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Her assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of an acquired psychiatric disorder until 
many years after service.  She lacks the medical expertise to 
offer an opinion as to the existence of the disability, as 
well as to medical causation of any current disability.  Id.  
In the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for an acquired psychiatric disability.

The Board has also reviewed this claim in view of the recent 
holding in Patton v. West, No. 97-828 (U.S. Vet. App. Mar. 
30, 1999), concerning development and the applicability of 
certain Manual provisions.  That holding does not require 
further development of this case.  In that case, the 
appellant had a current clear medical diagnosis of PTSD and 
medical evidence of a causal nexus between the symptoms and a 
specific claimed in-service stressor.  In this case, there is 
no causal nexus shown between any psychiatric disorder 
present and service and there is no current clear diagnosis 
of PTSD.  As such, the development needed in Patton is not 
needed here.  The question of whether there is, or could be 
credible supporting evidence that an in-service stressor 
occurred need not be reached when there is no diagnosis of 
PTSD, and there is no competent evidence that attributes any 
present psychiatric pathology to service.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed disability was incurred in or 
aggravated by service.  Clearly, the preponderance of the 
evidence is against the claim.  Thus, the Board concludes 
that the veteran's claims for service connection for an 
acquired psychiatric disorder, claimed as major depression 
and PTSD is denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as major depression and PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

